Citation Nr: 0831894	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1  Entitlement to service connection for a dermatological 
condition. 

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to service connection for diabetic 
retinopathy. 

4.  Entitlement to service connection for a podiatry 
condition, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for a bladder condition 
with urination problems, to include as secondary to service-
connected diabetes mellitus.  

6.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, evaluated as noncompensable prior 
to April 24, 2005, as 20 percent disabling from April 24, 
2005, and as 40 percent disabling from October 3, 2007.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied service connection for a 
dermatology skin condition, a podiatry condition, bladder 
problems, a hip condition and corrective lens claimed as 
diabetic retinopathy.  It granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling; granted 
service connection for PTSD, evaluated as 10 percent 
disabling; and denied a compensable evaluation for 
degenerative disc disease of the lumbar spine.  A July 2004 
rating decision assigned a 30 percent evaluation for PTSD, 
effective the date of the claim.  A January 2008 rating 
decision assigned a 20 percent evaluation for degenerative 
disc disease of the lumbar spine, from April 24, 2005, and a 
40 percent evaluation, from October 3, 2007.  

The claims file is not associated with the RO in Montgomery, 
Alabama.  

The veteran was granted a TDIU by the January 2008 rating 
decision, effective November 3, 2007.  


FINDING OF FACT

In June 2008, the veteran submitted a signed statement 
withdrawing the claims for entitlement to service connection 
for a dermatological condition, a right hip condition, 
diabetic retinopathy, a podiatry condition, and a bladder 
condition with urination problems; entitlement to an 
increased evaluation for degenerative disc disease, lumbar 
spine; entitlement to an initial evaluation in excess of 30 
percent for PTSD; and entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to 
service connection for a dermatological condition have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to 
service connection for a right hip condition have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to 
service connection for diabetic retinopathy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to 
service connection for a podiatry condition, to include as 
secondary to service-connected diabetes mellitus, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to 
service connection for a bladder condition with urination 
problems, to include as secondary to service-connected 
diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
increased evaluation for degenerative disc disease, lumbar 
spine, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

8.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In June 2008 signed correspondence, the veteran stated that 
he was satisfied with his I/U 100 percent P&T rating and 
requested that all pending claims, to include NOD's, appeals 
and hearings be canceled and closed without further 
development.  

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issues of entitlement to service connection for a 
dermatological condition, a right hip condition, diabetic 
retinopathy, a podiatry condition, and a bladder condition 
with urination problems; entitlement to an increased 
evaluation for degenerative disc disease, lumbar spine; 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD; and entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, type II.  

Accordingly, they are therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for 
a dermatological condition is dismissed.

The issue on appeal of entitlement to service connection for 
a right hip condition is dismissed.

The issue on appeal of entitlement to service connection for 
diabetic retinopathy is dismissed.

The issue on appeal of entitlement to service connection for 
a podiatry condition, to include as secondary to service-
connected diabetes mellitus, is dismissed.

The issue on appeal of entitlement to service connection for 
a bladder condition with urination problems, to include as 
secondary to service-connected diabetes mellitus, is 
dismissed.

The issue on appeal of entitlement to an increased evaluation 
for degenerative disc disease, lumbar spine, evaluated as 
noncompensable prior to April 24, 2005, as 20 percent 
disabling from April 24, 2005, and as 40 percent disabling 
from October 3, 2007, is dismissed.

The issue on appeal of entitlement to an initial evaluation 
in excess of 30 percent for PTSD is dismissed.

The issue on appeal of entitlement to an initial evaluation 
in excess of 20 percent for diabetes mellitus, type II, is 
dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


